                       Case 1:20-mj-05438-JGD Document 1 Filed 11/19/20 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH
                                                        District of Massachusetts
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                       /LVD 0DULH 'RZHU
                                                                            &DVH1R
                                                                                        PM-*'



                            Defendant(s)


                                                   &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                'HF  WKURXJK $XJ       LQWKHFRXQW\RI             3O\PRXWK            LQWKH
                        'LVWULFWRI          0DVVDFKXVHWWV      WKHGHIHQGDQW V YLRODWHG

             Code Section                                                     Offense Description
 86&                                    :LUH IUDXG




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DIILGDYLW RI )%, 6SHFLDO $JHQW 7LPRWK\ - 4XLQQ




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                               Complainant’s signature

                                                                                       7LPRWK\ - 4XLQQ )%, 6SHFLDO $JHQW
                                                                                                Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH             
                                                                                                  Judge’s signature

&LW\DQGVWDWH                     %RVWRQ 0DVVDFKXVHWWV                            -XGLWK * 'HLQ 86 0DJLVWUDWH -XGJH
                                                                                                Printed name and title
